Citation Nr: 9913237	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had verified active duty service from July 1972 
until July 1975, from September 1975 until September 1977, 
from September 1978 until September 1980, from February 1981 
until June 1984 and from May 1987 until May 1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of June 1996 and July 1997 which denied service connection 
for a right knee disorder and residuals of head injury, 
respectively.

After a review of the evidence, the Board is of the opinion 
the claim for service connection for a right knee disorder 
should be addressed in a REMAND following the ORDER portion 
of this decision.  


FINDING OF FACT

Chronic residuals of head injury in service have not been 
demonstrated.


CONCLUSION OF LAW

Chronic residuals of head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he had several injuries to his 
skull and head while in service and now has chronic residuals 
thereof for which service connection should now be granted by 
the Board.  He contends that he sustained head injury aboard 
ship in 1980 when he was thrown into the tail of a 
helicopter, was rendered unconscious for four hours and 
stayed in the hospital overnight for observation.  He related 
that he struck his head in a fall and passed out on one 
occasion while stationed in the Philippines.  He maintains 
that that he was knocked unconscious as the result of head 
trauma while cycling in 1982.  The veteran avers that his 
physician has told him that he now has brain damage due to 
the previous multiple head trauma.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.  

The service medical records reflect that the veteran was seen 
in March 1979 with several musculoskeletal complaints from 
being blown 100 feet by the jet blast of an aircraft.  No 
complaints of trauma to the head were recorded and no 
treatment was provided in this regard.  The appellant fell 
and struck his head in September 1979 sustaining contusions 
and a small laceration above the left eyebrow.  He was 
afforded work-up for head injury which included neurologic 
evaluation which disclosed no abnormality.  A skull series 
was negative.  The appellant was discharged to light duty for 
24 hours.  Private clinical data of record show that the 
appellant sustained a short loss of consciousness in May 1982 
after a bicycle accident.  He was admitted overnight for 
observation where X-rays were performed including a skull 
series.  It was noted that the following day he was alert and 
oriented without any focal or neurologic deficit.  A cerebral 
concussion was diagnosed.  Upon examination in February 1993 
for discharge from service, the head and mental status were 
evaluated as normal.  

The veteran was hospitalized at a VA facility in September 
1996 for psychiatric reasons and rendered a history of three 
previous head traumas.  It was noted that he perceived 
himself as a slow learner and slow in carrying out job 
duties.  He was afforded a CAT scan of the head which was 
interpreted as normal.  No head trauma residuals were 
determined during the period of hospitalization.

During the veteran's admission, a psychology consultation was 
obtained in which the appellant again noted a history of head 
injuries.  He indicated, however, that in all cases, he 
returned to his previous level of functioning.  Psychological 
testing revealed findings which included a low I.Q., as well 
as a profile strongly suggestive of a character disorder. 

The veteran underwent a mental health clinic intake 
evaluation in October or November 1996 whereupon he reported 
a history of a severe head injury at the age of six when his 
head went through a windshield, as well as an occasion in 
service when he was thrown into a helicopter.  The intake 
evaluator rendered an opinion that the veteran appeared to be 
of borderline intelligence and that this was probably 
secondary to multiple severe closed head injuries.

The veteran was afforded a VA examination of the brain in 
November 1996 and stated that he had a learning disability, 
as well as other problems.  The examiner referred to a 
previous normal CAT scan of the head.  It was noted that 
after talking with the veteran and reviewing his psychiatric 
file, it was found that his math skills were rather poor but 
that memory was intact to remote, recent and immediate 
recall.  It was reported that the appellant was alert and 
oriented times three, but that affect was mildly blunted.  
There was no motor skill dysfunction, speech pattern was 
normal, and the veteran was observed to be focused.  A 
diagnosis of mixed personality disorder with schizoid and 
passive-aggressive features with normal CAT scan and 
neurological examination today was rendered.  

Subsequent thereto, the veteran was afforded VA psychological 
evaluation and testing in November 1996.  It was noted at 
that time that review of personality testing from September 
1996 indicated that the appellant had reported no noticeable 
after effects of head trauma which was at variance with what 
he was telling the current examiner.  Following psychological 
testing and evaluation, diagnoses included history of head 
injuries.  

The veteran was afforded a personal hearing on appeal in 
November 1997 wherein he reiterated and elaborated upon the 
head injuries he had sustained in service.  He stated that 
since the head traumas, he had a lot of anger, memory loss 
and occasional shooting pains down the sides of his head.  

After reviewing the evidence as a whole, the Board finds that 
the record in this instance reflects that while the veteran 
was indeed shown to have sustained injuries to the head in 
1979 and 1982 while in service, it is not demonstrated that 
any chronic residuals resulting therefrom were indicated 
throughout service or thereafter.  The record reflects that 
he re-enlisted and remained on active duty following each 
incident with no reported symptoms in this regard.  

The Board has carefully considered the statements and 
testimony of the appellant that he now has head injury 
residuals which include slow learning capacity and shooting 
pains of the head.  Significantly, however, it is 
demonstrated he denied any functional impairment on VA 
psychiatric testing in September 1996 and this discrepancy 
was observed on an ensuing VA psychological evaluation in 
November 1996.  Moreover, no medical evidence has been 
received which shows that he now has any residuals of head 
injury.  The record reflects that the veteran has been 
afforded extensive psychiatric evaluation and work-up 
including a CAT scan of the head and no disability in this 
regard has been found.  It is noted that when he underwent a 
mental health clinic intake evaluation in October or November 
1996, the evaluator indicated that borderline intelligence 
may have been the result of severe closed head injuries.  The 
evaluator's opinion  is not shown to be based on any 
pertinent clinical studies.  As such, the opinion is arguably 
of dubious probative value.  See Reonal v. Brown, 5 Vet. App. 
458 (1993); see also Black v. Brown, 5 Vet. App. 177 (1993).  

As a layperson who is untrained in the field of medicine, the 
veteran is not competent to offer an opinion which requires 
specialized knowledge and expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The preponderance of the competent 
evidence of record fails to show that the veteran now has 
chronic residuals of head injury in service.  Accordingly, 
the appeal for entitlement to service connection for chronic 
residuals of head injury must be denied.  


ORDER

Entitlement to service connection for residuals of head 
trauma is not well grounded and is therefore denied.


REMAND

A review of the record discloses that while it was found on 
VA general medical examination in September 1993 that 
musculoskeletal evaluation revealed no gross joint deformity, 
it appears that the appellant has never been afforded any 
comprehensive examination specific to his right knee.  The 
Board is of the opinion that given his history of injury in 
service, the symptoms recorded at separation therefrom, as 
well the postservice complaints of pain, the appellant has 
not been afforded an adequate examination in this regard.  
Therefore, further examination is warranted.  The case is 
thus REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for 
special VA orthopedic examination to 
ascertain the nature and etiology of any 
current right knee disability now 
indicated.  All necessary tests and 
studies should be accomplished and 
clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review 
prior to the examination.  Based on 
review of the case and physical 
examination, it is requested that the 
examiner clearly express opinion as to 
whether it is as likely as not that any 
current right knee disability is related 
to injury and/or clinical findings in 
service.  The examination report should 
set forth a clear, comprehensive 
narrative all pertinent findings and a 
complete rationale for the opinion 
expressed.  The examiner must indicate 
whether the claims folder was reviewed.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate response to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(1998).

3.  The appellant must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report in order that he may 
make an informed decision as to whether 
or not he wishes to comply with the 
request.  

4.  After completion of the development 
requested above, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished with a 
supplemental statement of the case and 
be given the opportunity to respond 
thereto.  

No action on the part of the appellant is required until he 
receives further notice. The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



